Citation Nr: 1712185	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for residuals of fracture of 4th metacarpal, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.

This matter originates from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In this decision the RO denied a compensable rating for the Veteran's service-connected residuals of fracture of 4th metacarpal, left hand.  The Veteran appealed this decision to the Board of Veterans' Appeals (Board) and in February 2014 the Board denied a compensable rating.  The Veteran thereafter appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in August 2015, the Court set aside the Board's February 2014 decision and remanded the matter back to the Board for further proceedings.  The Board, in turn, remanded the matter to the AOJ in September 2016 for additional development.  The matter is once again before the Board.  

The Veteran testified at a hearing in this matter before a Veterans Law Judge (VLJ) in February 2012.  The VLJ who conducted that hearing is no longer employed at the Board.  VA law provides that the VLJ who conducts the hearing will, with limited exception, participate in making the final determination of the claim.  38  U.S.C.A. § 7101(c).  Thus, the Veteran was afforded the opportunity for another hearing.  In June 2016, he testified at a Board hearing before the undersigned VLJ in Washington, D.C.  Transcripts of both hearings are of record.

In an October 2011 rating decision, the RO denied the Veteran's attempts to reopen previously denied claims of entitlement to service connection for left knee disability and cerebral concussion.  The Board accepted the Veteran's testimony on these issues in February 2012 as a Notice of Disagreement with respect to the October 2011 rating decision and remanded the issue to the Agency of Original Jurisdiction (AOJ) for the issuance of a Statement of the Case (SOC).  See Manlicon v. West, 12 Vet App 238 1999).  When this case was before the Board in September 2016, the Board noted that the AOJ had not yet issued the Veteran an SOC and referred the matter to the AOJ for appropriate action.  Similarly, the Appeals Management Center (AMC) referred this matter to the AOJ in February 2017 for immediate action.  See AMC Memorandum dated in February 2017.  Once again, the Board is referring this matter to the AOJ for immediate action, as well as the additional matters that were the subject of the February 2014 Board remand.    

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran without good cause did not report for VA examinations that were necessary to evaluate his claim for a compensable evaluation for residuals of fracture of the 4th metacarpal, left hand.


CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for residuals of fracture of 4th metacarpal, left hand, lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Duties to Inform and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided a VCAA-compliant notice letter to the Veteran in April 2008 with respect to the issue on appeal.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Here, the Veteran's service treatment records and postservice treatment records have been obtained.  In May 2008, he underwent a VA examination.  Due to his assertions of worsening disability, he was scheduled to undergo additional VA examinations in October 2016 and in December 2016.  As is discussed in further detail below, the Veteran did not appear or provide good cause for failing to report to these examinations.  Accordingly, the Board finds that VA has complied with the duty to assist.  The Veteran also testified before the Board regarding this matter in February 2012 and in June 2016.  Transcripts of these hearings are of record.  
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  Analysis

The Veteran was last evaluated by VA for his service-connected left fourth finger disability in May 2008.  

As noted above, this matter was previously before the Board in February 2014 at which time the Board denied a compensable rating for the Veteran's service-connected residuals of fracture of 4th metacarpal, left hand.  In setting aside this decision in August 2015, the Court pointed out that the Veteran had testified in February 2012 that the disability had worsened, and remanded the matter to the Board for appropriate action, i.e. to address the Veteran's assertions of a worsening disability or to schedule him for a reexamination.  At a subsequent Board hearing before the undersigned in June 2016, the Veteran again asserted a worsening left 4th finger disability.  He also testified that he was not prepared to testify as to how his service-connected finger disability was causing limitations other than to assert that the finger was not as dextrous.  The Veteran added that he was willing to report to a VA examination if necessary.  

With respect to VA examinations, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Here, the record shows that the Veteran was scheduled to undergo a VA examination in October 2016, but he did not report to the examination and did not show good cause for not reporting to it.  He was subsequently scheduled to undergo a VA examination in December 2016, but he neither reported to that examination nor showed good cause for not reporting to it.  Administrative records show that the AOJ contacted the Veteran by telephone in November 2016, December 2016, and January 2017, in order to reschedule him for a VA examination, but he informed the AOJ that he did not feel comfortable talking over the telephone and he asked that he be contacted in writing.  Thereafter, administrative records show that the AOJ issued follow up letters to the Veteran in October 2016 and January 2017, but he did not respond to these letters.  

The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  In light of the facts of this case, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  Here, the Board's remands in February 2014 and September 2016 for an examination were necessary to evaluate the Veteran's assertions of a worsening left 4th metacarpal disability and to determine the extent of worsening if found.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  Accordingly, the Board finds that this claim for a compensable evaluation for residuals of a fracture 4th metacarpal, left hand, cannot be established or confirmed without an examination.  38 C.F.R. § 3.655.

Regarding whether good cause was shown for the Veteran's failure to report, the Veteran has not offered any explanation.  As good cause has not been alleged, the Board finds that good cause is not shown.  38 C.F.R. § 3.655.

While the actual notice letters of the scheduled VA examinations in October 2016 and December 2016 are not on file, administrative records on file indicate that proper notice was provided to the Veteran by the VAMC.  Moreover, the Veteran has not asserted that he did not receive notice of the examinations.  The Board thus concludes that the Veteran was properly notified of the scheduled examinations.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Moreover, the Veteran has frustrated VA's attempts to reschedule him for a VA examination by not discussing the matter with VA over the telephone and by not responding to VA letters concerning this matter.  Also, the Veteran has been informed in the February 2017 SSOC that he did not report, and he has not indicated a willingness to do so.

As the Veteran failed to report for examinations scheduled for this increased rating claim and he has not shown good cause for failing to appear, denial of a compensable rating for residuals of a fracture, 4th metacarpal, left hand, based on the application of 38 C.F.R. § 3.655(b) is warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to a compensable rating for residuals of a fracture, 4th metacarpal, left hand, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


